Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on February 28, 2022 for Application No. 16/487,298. By the amendment, claims 1-12 are pending with claims 1 and 2 being amended.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or render obvious an electromagnetic control valve normality determination system having the combination features and conditions recited in the claim, particularly “determine for each of the pressure command regions whether a difference between the actual pressure and the pressure command point in the each of the pressure command regions is less than a threshold value; and determine that the electromagnetic control valve is in a first state, in response to determining the pressure command point in each of the pressure command regions is less than the threshold value, the first state being a state in which the pressure command point in each of the pressure command regions is less than the threshold value”.
	The closest prior art references are Igarashi and Ishida indicated in the prior office action. Both disclose abnormality detection devices for hydraulic circuits and abnormality detection methods of an electromagnetic valve in a continuously variable transmission. However, they do not teach the feature and conditions required by claim 1. See office action mailed 10/26/2021.
Claims 2-12 are allowed as being dependent upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment / Arguments
The amendment filed on 02/28/2022 has been entered. Applicant’s amendments have overcome the objection of claims 1 and 2 and the rejection of claims 1-12 being rejected under 35 U.S.C § 112(b) indicated in the prior office action. 
Furthermore, applicant’s arguments on page 7 of the Remarks, filed 02/28/2022, with respect to claims 1-12 being rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659